IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON

                          APRIL 1999 SESSION
                                                    FILED
                                                       July 15, 1999

                                                    Cecil Crowson, Jr.
STATE OF TENNESSEE,        )                       Appellate Court Clerk
                           )     C.C.A. No. 02C01-9807-CC-00231
     Appellee,             )
                           )     Carroll County
v.                         )
                           )     Honorable Julian P. Guinn, Judge
MICHAEL ALLEN HATCHEL,     )
                           )     (Probation Revocation)
     Appellant.            )




FOR THE APPELLANT:               FOR THE APPELLEE:

James H. Bradberry               Paul G. Summers
P. O. Box 789                    Attorney General & Reporter
Dresden, TN 38225
                                 Patricia C. Kussmann
                                 Assistant Attorney General
                                 425 Fifth Avenue North
                                 Nashville, TN 37243-0493

                                 G. Gus Radford
                                 District Attorney General

                                 Eleanor Cahill
                                 Assistant District Attorney General
                                 111 Church Street
                                 P. O. Box 686
                                 Huntingdon, TN 38344-0686




OPINION FILED: _____________________________


AFFIRMED


L. T. LAFFERTY, SENIOR JUDGE
                                      OPINION


       The appellant, Michael Allen Hatchel, herein referred to as “the defendant,” appeals

as of right from the judgment of the Carroll County Circuit Court revoking his probation.

He presents one appellate issue: whether the trial court abused its discretion in revoking

the defendant’s probation within one month of the defendant completing his original term.



       After a review of the record, briefs of the parties, and appropriate law, we affirm the

trial court’s judgment.



                                FACTUAL BACKGROUND



       The Carroll County grand jury returned a two-count indictment against the defendant

for passing two worthless checks, on January 18, 1995, and January 23, 1995, to the Tri-

County Electric Company in the amounts of $701.46 and $1042.45. On July 12, 1995, the

defendant entered a plea of guilty to passing both worthless checks. As per the plea

agreement, the trial court imposed concurrent two-year sentences for each offense and

placed the defendant on supervised probation for two years, with restitution and court costs

to be paid on July 12, 1995.



       On May 20, 1996, a probation violation report was filed with the trial court, alleging

a violation of probation based on the defendant’s conviction on March 27, 1996, for theft

under $500 in Weakley County. For that conviction, the court sentenced the defendant to

six months, suspended the sentence, and ordered the defendant to pay restitution and

court costs of $575.50. On July 24, 1996, at the probation revocation hearing, the trial

court found the defendant had violated the conditions of his probation and, in lieu of

confinement, extended the defendant’s probation for one year, for a total of three years

supervised probation.




       On April 8, 1998, a second probation violation report was filed with the trial court.

                                              2
The report reveals the defendant entered a plea of guilty in the Weakley County Circuit

Court on April 3, 1998, to theft of property over $10,000. The defendant had disposed of

certain property, to wit, various appliances, belonging to Renter’s Choice between June

and December, 1997.        The defendant was sentenced to six years at the Westate

Corrections Network after serving three months in the Weakley County Jail. The defendant

was ordered to pay restitution of $19,327.31.



                                  REVOCATION HEARING



       At the conclusion of a probation revocation hearing on June 25, 1998, the trial court

revoked the defendant’s probation and ordered confinement in the Department of

Correction. Ms. Michelle Ladd, probation officer, testified she verified the defendant’s

convictions of January, 1996, and April, 1998. As of the date of the hearing, June 25,

1998, the defendant had not made any restitution payments to Renter’s Choice.



       The defendant testified he is a resident of Martin, Tennessee, and self-employed

owner of Mike’s Appliances for seventeen years. The defendant is married and has three

children. The defendant was still in custody on his three-month sentence in the Weakley

County Jail. The defendant testified that, if given split confinement, he could still work and

make restitution. The defendant’s wife is employed at Dairy Queen. The defendant

admitted he violated the conditions of his probation. The defendant testified he was

remorseful, stating, “I’m -- I guess the best word is I’m broke, I’m done. I’m tired of -- I just

want to go on, just get it all behind me.”



       Roy Harper, the defendant’s father-in-law, testified that he trained the defendant in

the appliance repair business and often works part-time with the defendant. The defendant

would only be able to pay his bills and make restitution if he were allowed some type of

split confinement.



       Based upon this evidence, the trial court revoked the defendant’s probation and



                                               3
ordered confinement in the Department of Correction.



                                    LEGAL ANALYSIS



       The defendant contends the trial court abused its discretion in revoking his probation

one month before his probation term was to expire. The state counters there was ample

evidence for the trial court to revoke the defendant’s probation.



       A trial court may revoke probation and order the imposition of the original sentence

upon a finding by a preponderance of the evidence that a person has violated the

conditions of probation. Tenn. Code Ann. § 40-35-311 (Supp. 1998). The judgment of

the trial court will not be disturbed on appeal unless it appears that there has been an

abuse of discretion. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). For an appellate

court to be warranted in finding an abuse of discretion in a probation revocation case, it

must be established that the record contains no substantial evidence to support the

conclusion of the trial court that a violation of the conditions of probation has occurred. Id.

The evidence at the revocation hearing need only show that the trial court exercised a

conscientious and intelligent judgment in making its decision to revoke probation. Id.; State

v. Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995).



       The defendant argues that the trial courts and other tribunals in the criminal justice

system routinely take into consideration time served in various capacities. He further

argues that, if he were incarcerated, his family would lose its primary support, and he

would be unable to comply with the orders of the Weakley County Circuit Court as to

restitution. However, we must balance this argument and the evidence with the reasons

why the trial court believed it necessary to revoke the defendant’s probation. In its ruling,

the trial court commented on the defendant’s two theft convictions, one of which was a

serious felony involving a substantial amount of money. The defendant’s probation was

extended to continue rehabilitation. The trial court held:

              In this case the Court feels that it has gone out of its way to
              give Mr. Hatchel every reasonable opportunity to conform his

                                              4
             behavior to the requirements of the law. Despite that, his
             history of supervision is, quite simply -- it just doesn’t meet the
             standards that would be expected. He seems to get in trouble
             at the drop of a hat.



      It is obvious the trial court, in its ruling, was frustrated with the defendant’s disregard

of the conditions of probation. Therefore, based on the evidence in this record, we cannot

find the trial court abused its discretion in ordering the defendant to serve the sentences

imposed.



      The trial court’s judgment is affirmed.




                                           ________________________________________
                                           L. T. LAFFERTY, SENIOR JUDGE


CONCUR:



___________________________________
JOSEPH M. TIPTON, JUDGE



___________________________________
DAVID G. HAYES, JUDGE




                                               5